 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    TERESA PFAFFLE,
                                                   NO: 2:17-CV-0407-TOR
 8                              Plaintiff,

 9          v.                                     ORDER GRANTING STIPULATED
                                                   MOTION TO DISMISS CERTAIN
10    BNSF RAILWAY COMPANY,                        CLAIMS

11                              Defendant.

12

13         BEFORE THE COURT is the Parties’ Joint Motion to Dismiss Certain

14   Claims (ECF No. 54). The motion was submitted for consideration without oral

15   argument. The Court has reviewed the briefing and the record and files herein and

16   is fully informed.

17         Pursuant to Federal Rule of Civil Procedure 41(a)(1) and the Parties’

18   stipulation, (1) “[a]ny and all claims relating to alcohol consumption or alcoholism

19   arising from an occupational injury and contained within Ms. Pfaffle’s FELA

20


     ORDER GRANTING STIPULATED MOTION TO DISMISS CERTAIN
     CLAIMS ~ 1
 1   claim” and (2) “[a]ny and all claims relating to an injury occurring in 2016 while

 2   employed by BNSF Railway Company” are dismissed without prejudice.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4         The Parties’ Joint Motion to Dismiss Certain Claims (ECF No. 54) is

 5   GRANTED.

 6         The District Court Executive is hereby directed to enter this Order and

 7   furnish copies to all counsel.

 8         DATED September 4, 2019.

 9

10                                   THOMAS O. RICE
                              Chief United States District Judge
11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING STIPULATED MOTION TO DISMISS CERTAIN
     CLAIMS ~ 2
